                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

GREGORY PASCHAL                                                                  PLAINTIFF
ADC #610385

v.                           CASE NO. 4:18-CV-00861 BSM

ALVINESS PETERSON, JR, Guard,
Arkansas Department of Correction                                            DEFENDANTS


                                           ORDER

       After de novo review of the record, United States Magistrate Judge Beth Deere’s

partial recommended disposition [Doc. No. 9] is adopted as to defendants Lewis, Payton, and

Kilgore. The section 1983 claims against defendants Lewis, Payton, and Kilgore are

dismissed with prejudice, and those defendants are dismissed. Plaintiff Gregory Paschal’s

objection [Doc. No. 10] is sustained, and he has thirty days from the date of this order to file

an amended complaint. The new complaint will replace the current complaint and should re-

state all his allegations against defendants Petterson, Long, Hopper, Lowe, and Watson. A

certificate of appealability will not issue, and an in forma pauperis appeal would not be taken

in good faith.

       IT IS SO ORDERED this 7th day of March 2019.



                                                      UNITED STATES DISTRICT JUDGE
